
	
		I
		112th CONGRESS
		1st Session
		H. R. 728
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2011
			Mr. Stutzman
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To require that the Government give priority to payment
		  of all obligations on the debt held by the public, payment of Social Security
		  benefits, and military funding in the event that the debt limit is
		  reached.
	
	
		1.Prioritize obligations on the
			 debt held by the public, payment of social security benefits, and military
			 fundingIn the event that the
			 debt of the United States Government, as defined in section 3101 of title 31,
			 United States Code, reaches the statutory limit, the authority of the
			 Department of the Treasury provided in section 3123 of title 31, United States
			 Code, to pay with legal tender the principal and interest on debt held by the
			 public, the authority of the Commissioner of Social Security to pay monthly
			 old-age, survivors', and disability insurance benefits under title II of the
			 Social Security Act, and the authority to make any payments, or expend or
			 obligate any funds, under any law administered by the Secretary of Defense, the
			 Administrator for Nuclear Security, or any other administering Secretary under
			 title 10, United States Code, shall take priority over all other obligations
			 incurred by the Government of the United States.
		
